Opinion filed January 26, 2012




                                           In The


   Eleventh Court of Appeals
                                         __________

                        Nos. 11-11-00114-CR & 11-11-00115-CR
                                      __________

                             CHERYL ANN CHICK, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 91st District Court
                                    Eastland County, Texas
                             Trial Court Cause Nos. 22365 & 22366


                             MEMORANDUM               OPINION
       In each case on appeal, Cheryl Ann Chick has filed in this court a motion to dismiss her
appeal, stating that she wishes to withdraw her notices of appeal and dismiss these appeals
pursuant to TEX. R. APP. P. 42.2. In compliance with Rule 42.2, the motions are signed by both
appellant and her counsel.
       The motions are granted, and the appeals are dismissed.


January 26, 2012                                                 PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.